`3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al. (US 2005/0029815 A1) in view of Tesch (US 2015/0180367 A1) .
Regarding claim 1, Brandenburg discloses a standby generator  (10) comprising: a standby housing (252) defining a cavity; an internal combustion engine (18) comprising: an engine block including a cylinder comprising a piston; an engine housing (fig. 1 and 10) at least partially covering the engine block; and a crankshaft (38) configured to rotate about a vertical crankshaft axis in response to movement by the piston;
an alternator (22) comprising a rotor and a stator, the rotor configured to rotate with the rotation of the crankshaft (38) to generate alternating current electrical power;
Brandenburg is silent as to a rectifier and transfer switch.
Tesch discloses a system for connecting a single-phase generator (10)in n parallel with an inverter (50). a controller (1,16, paragraph [0020]) comprising a rectifier (the power conversion section 56 includes a rectifier, paragraph [0021]) configured to convert the alternating current (45) to a direct current and an inverter configured to convert the direct current to a clean alternating current electrical power; and
a transfer switch (40) configured to receive the clean alternating current electrical power from the controller (1, 16) and at least one of grid power  (28) from an electrical grid, solar power from a solar panel assembly, or battery power from a battery, and configured to supply power to an electrical load (46); wherein the internal combustion engine (12), the alternator (20), and the controller are positioned within the cavity of the standby housing (similar to Brandenburg 252) for protection from the external environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brandenburg by using an inverter generator as disclosed by Tesch to improve quality of electricity and allow to plug in sensitive equipment such as a computer.
Regarding claim 2, further comprising a fan positioned (148) above and coupled to the rotor.
Regarding claim 3 wherein the alternator (22) is positioned above and coupled to the internal combustion engine, and wherein the fan (148) is configured to draw in air from above the standby generator and move the air through the alternator (22) to the internal combustion engine.
Regarding claim 4, wherein the internal combustion engine (18) is configured to utilize at least a portion of the air drawn in by the fan.
Regarding claim 5, further comprising a muffler (292) positioned below the internal combustion engine (18).
Regarding claim 6, wherein the standby housing includes a floor panel,(243)  a plurality of side panels, each extending upwardly away from the floor panel, and a cover, wherein the floor panel, side panels, and cover define the cavity.; see figure 10.
Regarding claim 7, further comprising a frame (14) configured to couple the internal combustion engine to the floor panel (243) and to separate the alternator (22), the controller, the fan,(148) and the muffler  (292) from the floor panel; see figures 4 and 10.



Regarding claim 10, Brandenburg discloses a standby generator (10) comprising: a standby housing (252) defining a cavity; an internal combustion engine (18) comprising:
an engine block including a cylinder comprising a piston (Tesch, paragraph [0020]);
an engine housing at least partially covering the engine block;
a crankshaft (38) configured to rotate about a vertical crankshaft axis in response to movement by the piston; and
a spark plug (Tesch paragraph [0020]) configured to periodically generate a spark to ignite fuel in the cylinder to control the movement of the piston; an alternator (22) positioned within an alternator housing and comprising a rotor and a stator, the rotor configured to rotate with the rotation of the crankshaft (38) to generate alternating current electrical power.
Brandenburg is silent as to a converter, a rectifier and a transfer switch.
Tesch discloses an inverter generator (10) comprising a controller (1, 16) positioned within the alternator (20) housing and including a rectifier (56) configured to convert the alternating current to a direct current and an inverter  (50) configured to convert the direct current to a clean alternating current electrical power; a transfer switch (40) configured to receive the clean alternating current electrical power (62) from the controller and at least one of grid power (28) from an electrical grid, solar power from a solar panel assembly, or battery power from a battery, and configured to supply power to an electrical load (46) wherein the controller is configured to control spark generation timing of the spark plug (paragraph [0020]), and wherein the internal combustion engine (12), the alternator (20), and the controller (1, 16) are positioned within the cavity of the standby housing for protection from the external environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brandenburg by using an inverter generator as disclosed by Tesch to improve quality of electricity and allow to plug in sensitive equipment such as a computer.
Regarding claim 16, wherein the alternator (20) comprises a rotor position sensor (30) communicatively coupled to the controller and configured to detect a rotational position of the rotor, and wherein the controller (1, 16) is configured to receive rotor position data from the rotor position sensor and adjust the spark generation timing of the spark plug based on the rotor position data.
Regarding claim 17, Brandenburg discloses a standby generator  (10) comprising: a standby housing (252) defining a cavity; an internal combustion engine (18) comprising: an engine block including a cylinder comprising a piston; an engine housing at least partially covering the engine block; a crankshaft (38) configured to rotate about a vertical crankshaft axis in response to movement by the piston; and a spark plug configured to periodically generate a spark to ignite fuel in the cylinder to control the movement of the piston; an alternator (22) comprising a rotor and a stator, the rotor configured to rotate with the rotation of the crankshaft to generate alternating current electrical power; a battery (62) configured to supply power to the alternator (22).
Brandenburg is silent as to an inverter and a transfer switch.
Tesch discloses a generator (10) having a controller (1, 16, 20; see paragraph [0020]) including a rectifier (56) configured to convert the alternating current to a direct current and an inverter (50) configured to convert the direct current to a clean alternating current electrical power; wherein the rotor is further configured to rotate the crankshaft (38) using power from the battery  (42) to start the internal combustion engine (12), and wherein the internal combustion engine (12), the alternator (20), and the controller (1, 16, 20)  are positioned within the cavity of the standby housing for protection from the external environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brandenburg by using an inverter generator as disclosed by Tesch to improve quality of electricity and allow to plug in sensitive equipment such as a computer.
Regarding claim 18, wherein the controller (1, 16) is configured to determine a starting speed of the internal combustion engine  (12) and to control the rotation speed of the rotor (24)  based on the determined starting speed; see paragraph [0028].
Allowable Subject Matter
Claims 8-9, 11-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose standby generators with an inverter and transfer switch.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747